Citation Nr: 1532037	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-00 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision denied service connection for bilateral hearing loss and tinnitus, and granted a temporary total rating for the Veteran's left knee disability from June 28, 2011 until August 1, 2012, at which time a 20 percent rating was assigned.  The Veteran disagreed with the denial of service connection for bilateral hearing loss and for the assigned 30 percent rating, after the temporary total rating period, for the left knee.  In April 2013, the RO extended the temporary total rating.  However, the 30 percent rating was reassigned from September 1, 2012.  A statement of the case was issued in April 2014 on the left knee increased rating issue; however a timely substantive appeal is not of record.  Thus, this issue is not before the Board at this time.  In June 2014, service connection for left ear hearing loss was granted; thus resolving that service connection issue.  The Veteran testified at a Board hearing before the undersigned via video conference from the RO in May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran and his representative indicated that the Veteran wanted a new examination and had arranged for an examination with the Veteran's primary care provider.  See Hearing Transcript Page 9.  The RO/AMC should determine who conducted that examination and obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and determine the name/facility/address of his primary medical provider who was scheduled to perform an audiological evaluation, and then after securing the appropriate medical release, obtain those records.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Readjudicate the issue of entitlement to service connection for right ear hearing loss in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

